 


                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS DURAN,                              :   CIVIL ACTION NO. 4:14-CV-2047
                                           :
                   Plaintiff               :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
COUNTY OF CLINTON, JEFFREY                 :
SNYDER, ROBERT SMELTZ, and                 :
JOEL LONG,                                 :
                                           :
                   Defendants              :

                                      ORDER

      AND NOW, this 29th day of March, 2019, upon consideration of defendants’

motion (Doc. 61) for summary judgment, and the parties’ respective briefs in

support of and opposition to said motion, and for the reasons set forth in the

accompanying memorandum, it is hereby ORDERED that:

      1.     Defendants’ motion (Doc. 61) for summary judgment is GRANTED in
             part and DENIED in part as follows:

             a.    Plaintiff’s common law claim for tortious interference with
                   contractual relationships against defendants Robert Smeltz and
                   Jeffrey Long (Count II) is deemed WITHDRAWN.

             b.    The motion (Doc. 61) is GRANTED as to plaintiff’s common law
                   claim for tortious interference with contractual relationships
                   against defendant Jeffrey Snyder (Count II).

             c.    To the extent plaintiff asserts claims for age discrimination
                   pursuant to the Pennsylvania Human Relations Act (Counts V
                   and VI), said claims are DISMISSED without prejudice.

             d.    The motion (Doc. 61) is otherwise DENIED.
 


    2.   The Clerk of Court is DIRECTED to enter partial judgment in favor
         defendant Jeffrey Snyder and against plaintiff on Count II of plaintiff’s
         amended complaint.

    3.   The Clerk of Court is DIRECTED to terminate defendants Jeffrey
         Snyder, Robert Smeltz, and Jeffrey Long as parties to the above-
         captioned action.

    4.   The portions of the court’s September 25, 2015 memorandum and
         order (Docs. 9, 10) pertaining to Duran’s claim for tortious interference
         with contractual relationships are VACATED.

    5.   The court will schedule the above-captioned matter for jury selection
         and trial and establish a briefing schedule for the parties’ motions
         (Docs. 68, 70) in limine by separate order.



                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania
